

116 HR 6382 IH: Fair Housing Enforcement Emergency Act of 2020
U.S. House of Representatives
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6382IN THE HOUSE OF REPRESENTATIVESMarch 24, 2020Mr. Green of Texas (for himself, Mr. Meeks, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide assistance for fair housing enforcement activities associated with the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Fair Housing Enforcement Emergency Act of 2020.2.Definition of COVID-19 emergency period For purposes of this Act, the term COVID-19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.3.Fair housing activities(a)FHIP; FHAP(1)Authorization of appropriationsTo ensure that fair housing organizations and State and local civil rights agencies have sufficient resources to deal with expected increases in fair housing complaints, to investigate housing discrimination, including financial scams that target protected classes, associated with or resulting from the COVID-19 pandemic, and during such pandemic, there is authorized to be appropriated for contracts, grants, and other assistance—(A)$55,000,000 for the Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a); and(B)$35,000,000 for the Fair Housing Assistance Program under the Fair Housing Act (42 U.S.C. 3601 et seq.).Amounts made available pursuant to this paragraph may be used by such organizations and agencies to establish the capacity to and to carry out activities and services by telephone and online means, including for individuals with limited English proficiency and individuals with a disability in accordance with requirements under the Americans With Disabilities Act of 1990. (2)Private enforcement initiativeIn entering into contracts for private enforcement initiatives under 561(b) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(b)) using amounts made available pursuant to paragraph (1)(A) of this subsection, the Secretary of Housing and Urban Development shall give priority to applications from qualified fair housing enforcement organizations that have at least 2 years of fair housing testing experience.(3)3-year availabilityAny amounts made available pursuant paragraph (1) that are allocated for a grantee and remain unexpended upon the expiration of the 3-year period beginning upon such allocation shall be recaptured by the Secretary.(b)Office of Fair Housing and Equal OpportunityThere is authorized to be appropriated $200,000,000 for the Office of Fair Housing and Equal Opportunity of the Department of Housing and Urban Development for costs of fully staffing such Office to ensure robust enforcement of the Fair Housing Act during the COVID-19 pandemic, including ensuring that—(1)assistance provided under this Act is provided and administered in a manner that affirmatively furthers fair housing in accordance with the Fair Housing Act;(2)such Office has sufficient capacity for intake of housing discrimination complaints by telephone and online mechanisms, including for individuals with limited English proficiency and individuals with a disability in accordance with requirements under the Americans With Disabilities Act of 1990 and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and(3)such Office has the capacity to respond to all housing discrimination complaints made during the COVID-19 pandemic within time limitations required under law.In the hiring of staff using amounts made available pursuant to this subsection, the Secretary of Housing and Urban Development shall consider and hire, at all levels of employment and to the greatest extent possible, a diverse staff, including by race, ethnicity, gender, and disability status. The Secretary shall submit a report to the Congress describing compliance with the preceding sentence on a quarterly basis, for each of the first 4 calendar quarters ending after the date of the enactment of this Act. 4.Fair housing guidance and education(a)Prohibition of showingsNot later than the expiration of the 30-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue guidance for owners of dwelling units assisted under housing assistance programs of the Department prohibiting, during the COVID-19 emergency period, of any showings of occupied assisted dwelling units to prospective tenants.(b)EducationThere is authorized to be appropriated $10,000,000 for the Office of Fair Housing and Equal Opportunity of the Department of Housing and Urban Development to carry out a national media campaign to educate the public of increased housing rights during COVID-19 emergency period, that provides that information and materials used in such campaign are available—(1)in the languages used by communities with limited English proficiency; and(2)to persons with disabilities.